Citation Nr: 0024131	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
hearing loss. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970.

This appeal arises from a rating decision in September 1998 
by the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. PTSD is primarily manifested by nightmares, intrusive 
thoughts of Vietnam experiences, and isolation from family 
members without objective evidence of interference with job 
performance.

3. Service connection for hearing loss is established for the 
left ear only, and the medical evidence demonstrates that the 
appellant currently has Level V hearing impairment in his 
left ear. 
 

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (1999).  

2. The schedular criteria for a compensable evaluation for 
hearing loss, left ear, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.85, Diagnostic 
Code 6100 (1999).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection, and, as such, his claims for assignment of higher 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issues has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present levels of disability which 
are of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Factual Background

During a July 1998 VA PTSD examination, the veteran 
complained of problems sleeping and of feeling that somebody 
is out to get him.  He stated that he woke up sweating from 
nightmares twice a week.  He said that he stayed in the 
basement or walked around with no feelings or emotions.  He 
tried to avoid thoughts about Vietnam trauma. He complained 
of intrusive distressing recollections and occasional 
feelings that his trauma was recurring.  He complained of 
hypervigilance and an exaggerated startle response.  He 
always checked his back to make sure no one followed him.  He 
had worked at the same company for 19 years but had been out 
on strike for the previous two months.

On examination he was fairly neat, cooperative, pleasant, 
coherent and he spoke relevantly.  He was not depressed and 
his affect was appropriate.  He denied suicidal or homicidal 
ideations.  He was delusional in that he thought that people 
were out to get him and he was preoccupied about Vietnam.  He 
was oriented to time, place and person and his memory was not 
impaired.  He had average intellectual function and his 
judgment and insight were fair.  The diagnoses were mild PTSD 
and history of cannabis and alcohol dependence.  The Global 
Assessment of Functioning Scale (GAF) score was 60.

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 60 denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.
  
In a statement received in November 1998, the veteran's wife 
indicated that he kept to himself a lot and drank heavily.  
She stated that he showed no emotion, was anti-social, and 
had a cold look in his eye.  He had nightmares.  He walked 
around a lot, patrolling the house like he was on guard duty.  
He wanted everything in its place, like in the service.  

A March 1998 VA outpatient treatment note states that the 
veteran was very distressed and unable to sleep.  He stated 
that: he was having nightmares and intrusive thoughts about 
Vietnam; he was abusing alcohol; he was having cold sweats 
and increased anxiety and irritation; and his mood had 
worsened.  He reported vague suicidal ideations.  He was 
anxious for a referral to the VA Center for Stress Recovery 
(CSR).  

In April 1998, the veteran's main complaints were of anxiety 
and poor sleep. On examination, his mood was depressed; his 
affect was reactive and congruent.  No hallucinations or 
delusions were noted.  His thought process was organized and 
goal-directed.  His speech was unpressured, clear and 
coherent.  He had no suicidal ideation and his insight and 
judgment were fair. The assessments were anxiety disorder, 
not otherwise specified, rule out PTSD.  The examiner was 
unsure of the underlying etiology of the veteran's anxiety. 
The GAF score was 50, which denotes serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.    

In May 1998, the veteran continued to complain of sleep 
problems, nightmares, and irritability.  Examination revealed 
that his mood was 'same'; affect was reactive and congruent.  
His judgment and insight were good.  He had no suicidal or 
homicidal thoughts.  His speech was unpressured, clear and 
coherent.  He had no perceptual disturbances but did have 
flashbacks and nightmares.  No psychomotor agitation or 
retardation was noted.  The assessment was PTSD and the GAF 
score was 52.

In October 1998, the veteran indicated that he had stable 
family support and that he had a stable work environment.  He 
had worked at General Motors for 20 years and had been 
married for 25 years.  He complained of worsening PTSD and an 
episode of a major depressive disorder. 

A January 1999 letter from a VA physician stated that the 
veteran had been in treatment at the CSR for one and a half 
years,  during which time he had the additional stressor of 
his mother being seriously ill.  She described the veteran's 
PTSD symptoms as severe and added that they had worsened in 
the previous three months, despite pharmacological and 
psychotherapeutic intervention, family support and his long 
consistent work history.  The diagnoses were PTSD, recurrent 
major depressive disorder in partial remission and alcohol 
abuse in early remission.  The GAF score assigned was 45, 
which denotes some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

VA outpatient treatment notes dated from September 1998 to 
February 1999 reveal that the veteran stated that he had had 
episodes of being verbally aggressive with a supervisor at 
work and of isolating from his family by going into the woods 
around his home.  

A February 1999 letter from the veteran stated that he was 
having trouble showing emotions to his family and socializing 
with other people.  He complained of nightmares and of 
hearing voices and of having hallucinations of things from 
the past.  He said that July was the worst time of the year; 
he stayed in his basement because fireworks and the smell of 
gunpowder in the air triggered bad memories. His wife was 
somewhat afraid of him since he had once put her in a 
chokehold when she woke him up. He was attending counseling.  

A February 1999 rating decision increased the evaluation for 
PTSD to the current 30 percent based upon the cited treatment 
notes, the VA physician's letter and the veteran's February 
1999 letter.
Analysis

PTSD

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In the instant case, the veteran filed a claim for service 
connection for PTSD in October 1986.  A January 1987 rating 
decision denied the claim because the veteran failed to 
report for a VA medical examination.  The veteran  reopened 
his claim in April 1998, and a September 1998 rating decision 
granted service connection.  That rating decision 
appropriately applied the revised criteria for rating PTSD 
which became effective November 7, 1996.

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, pertaining to PTSD, and a general formula for 
rating mental disorders, provide that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).    

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record demonstrates that the veteran's ability to 
maintain gainful employment has not decreased during the 
pendency of his appeal.  He has continued to work at his job 
of more than 20 years.  Although he stated that he had gotten 
verbally aggressive with a supervisor, there is no objective 
evidence of record that indicates that his ability to 
function in the workplace has diminished to any significant 
extent.  Reduced reliability and productivity in his job at 
General Motors has not been demonstrated by competent 
evidence.  

Although the VA physician characterized the veteran's PTSD as 
"severe" in her January 1999 letter, she noted that he had 
been confronted with new stresses unrelated to his period of 
active service, including the illness of his mother.  Her 
letter notes that his employment history was long and 
consistent, and there is no competent evidence that it is any 
less so currently. The Board has considered the statement by 
his wife that he has little interaction with his family.  
However, although he does have some symptoms associated with 
a rating of 50 percent, the overall disability picture more 
closely approximates the criteria for the currently assigned 
30 percent rating.  38 C.F.R. § 4.7.  The medical evidence 
does not show that the veteran's PTSD symptoms are currently 
more severely disabling than shown at the most recent VA 
examination.  Therefore, staged ratings are not warranted.  
Fenderson.

The veteran has had some difficulty in maintaining an 
effective work relationship with his supervisor, as shown by 
angry outbursts noted in VA treatment records, and he has had 
difficulty in maintaining effective social relationships with 
his family members, as shown by his wife's statement.  
However, he has had none of the other symptoms listed in the 
criteria for a 50 percent rating, except perhaps some 
disturbance of mood.  The Board, therefore, concludes that 
the veteran's symptomatology does not show a disability 
picture that more nearly approximates the criteria for a 50 
percent evaluation.  The preponderance of the evidence is 
thus against an increased rating for PTSD. 

Left Hearing Loss

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Where 
laws or regulations change, after a claim has been filed or 
reopened, and before administrative or judicial process has 
been concluded, the version more favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312 
(1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim.  A comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision, however.  See 38 C.F.R. § 4.85, 
4.87, 4.87a (2000).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim as there were no substantive changes in 
the regulation.

Service connection for the veteran's left ear has been in 
effect since September 1998, with a non-compensable 
evaluation.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels, ranging from level I for essentially normal 
acuity through level XI for profound deafness.  In situations 
where service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the 
nonservice-connected ear is looked upon to be normal except 
in cases of bilateral total deafness.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI. 38 C.F.R. §§ 
4.85 and 4.87, Diagnostic Codes 6100 to 6101.

The veteran was afforded a VA audiological examination in 
August 1998.  At that time, pure tone thresholds, in 
decibels, for his left ear were as follows: 20, 30, 35, 85 
and 95 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  
The right puretone thresholds were 10, 0, 5, 25, and 40 
respectively. 

The average decibel loss between 500 and 4000 hertz was 61 
decibels in the service connected left ear, 18 in the right.  
Speech audiometry testing revealed speech recognition ability 
of 72 percent in the left ear and 96 percent in the right.  
Service-connection is in effect for the left ear only.  
Bilateral total deafness is not shown by objective testing.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes that 
"assignment of disability ratings for hearing impairment are 
by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

Considering the foregoing, evaluation of the noted findings 
in the context of Table VI of 38 C.F.R. § 4.87 indicates that 
the designation of a level V hearing impairment of the 
service connected left ear is appropriate.  Comparing the 
veteran's service connected left ear level V hearing 
impairment against the designated "better" right ear pursuant 
to Table VII of that same regulatory section reveals that a 
noncompensable evaluation continues to be appropriate for the 
veteran's level of hearing loss in his left ear.  Therefore, 
the preponderance of the evidence is against entitlement to a 
compensable evaluation for left hearing loss and the claim 
must be denied.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to an increased evaluation for left hearing loss 
is denied. 





		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

